Title: Thomas Herttell to Thomas Jefferson, 11 November 1819
From: Herttell, Thomas
To: Jefferson, Thomas


					
						Respected Sir—
						
							New York
							Novr 11th 1819—
						
					
					Though I have not the pleasure of a personal acquaintance with you, my knowledge of your exalted character leads me to believe you will pardon the freedom I have taken to request your acceptance of the accompanying pamphlet, entitled An “expose of the causes of intemperate drinking and the means by which it may be obviated.” Should it hereafter be be deemed worthy of a second edition, I will avail myself of the benefit of any observations you may think proper to make on the subject of which it treats—
					That you may be blesed blessed with long life and perfect health and happiness is the sincere wish of
					
						Venerable Sir of your’s respectfully
						
							Thos Herttell
						
					
				